WOODSON, J. —
This case is on all-fours with the case of Rosenberger v. Pacific Express Company, ante, p. 97, the opinion in which is handed down with this. While they are separate and distinct cases, yet they were appealed together; and by stipulation the record in that case is made applicable to this. Counsel in the former case represent the parties in this case; and by stipulation the briefs and arguments are made applicable to both.
The rulings and conclusions reached in the case of Rosenberger v. Pacific Express Co., supra, are, under the stipulation of the parties, controlling in this case. And for the reason stated in that case, the judgment of the circuit court is reversed.
All concur, except Bond and Faris, JJ., who dissent;